Cuyahoga App. No. 74755. On August 24, 2000, appellants filed a memorandum opposing motion to dismiss and a motion to strike motion to dismiss with the names of several attorneys listed as counsel. J. Michael Jarboe and Timothy W. Bergin are not admitted to practice in Ohio and have not sought admission pro hac vice as required by S.CtPrac.R. 1(1) and (2). Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 8, 2000, that the names of J. Michael Jarboe and Timothy W. Bergin be, and hereby are, stricken from appellants’ memorandum opposing motion to dismiss and appellants’ motion to strike motion to dismiss, and they shall not be permitted to appear in this case.